PER CURIAM.
Rolando Medina, Jr. appeals from a final summary judgment entered in favor of Metro Dade Police-Police Athletic League [PAL]. We reverse.
There is an issue of material fact as to whether Medina’s injury was a foreseeable consequence of PAL’s alleged negligent supervision. Accordingly, we reverse the final summary judgment and remand for further proceedings. Holl v. Talcott, 191 So.2d 40 (Fla.1966); Crislip v. Holland, 401 So.2d 1115 (Fla. 4th DCA), rev. denied, 411 So.2d *1145380 (Fla.1981); Stahl v. Metropolitan Dade County, 438 So.2d 14 (Fla. 3d DCA 1983).